Citation Nr: 1211019	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-39 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In December 2011, the Veteran testified at a Board hearing at the RO via video conference.  A transcript of that hearing is of record.

The Board observes that although the Veteran is claiming entitlement to service connection for PTSD, records in the claims file indicate that he has also been diagnosed as having other psychiatric disabilities, namely bipolar disorder.  The U.S. Court of Appeals for Veterans Claims (Court) recently held that the Board must broadly construe claims, and in the context of psychiatric disorders, must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue on the title page of this decision reflects the expanded issue on appeal as a result of the Clemons decision.  

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the Board video conference hearing in December 2011, the Veteran requested that his appeal as to the issue of service connection for hypertension be withdrawn.  

2.  Diabetes mellitus did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to service, including Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issue of service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issue 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  The Veteran withdrew his claim for service connection for hypertension at the December 2011 hearing, and as such, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue of service connection for hypertension.  This issue is, therefore, dismissed.

II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Sta. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004);38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2006 pre-rating letter, the RO notified the claimant of the evidence needed to substantiate his claims of entitlement to service connection, including on a presumptive basis for diabetes.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2006 letter complied with this requirement.

The claimant has substantiated his status as a veteran.  The claimant was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in another March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, with respect to the claim for service connection for diabetes mellitus, VA obtained the claimant's service treatment records and all of the identified post-service treatment records.  In addition, the claimant testified before the Board via video conference hearing regarding this claim in December 2011.  As for VA examinations, the claimant was not provided a VA examination as to the etiology of his diabetes.  However, as is explained below, the facts of this case did not warrant a VA examination under the applicable statute and regulation.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements regarding the claim being decided herein.  Thus, the claim for service connection for diabetes mellitus is thus ready to be considered on the merits.


III.  Analysis

Facts

The Veteran's service record (DD 214) shows that he served a tour of duty in Thailand and his specialty title was fixed station control.  Other personnel records show that the Veteran was assigned to the USARPAC-Thailand from approximately May 1969 to May 1970.  

The Veteran's service treatment records are negative for treatment for diabetes.  They include his June 1971 separation record showing a normal endocrine evaluation and a negative urinalysis for sugar.  The Veteran denied on a June 1971 Report of Medical History having a history of sugar or albumin in his urine and was noted on this report to be in good health.  

VA hospital records show that the Veteran was hospitalized from May 20, 2005, to May 24, 2005, for symptoms of polyuria, polydipsia, fatigue and malaise.  He denied a history of diabetes mellitus.  Lab results revealed an elevated glucose level.  The Veteran was diagnosed as having diabetes mellitus.  

In January 2006, the Veteran filed a claim for service connection diabetes, claimed as secondary to Agent Orange exposure in Vietnam.  

Private treatment records received in September 2006 from R. Mamdani, M.D., covering the period October 2005 to June 2006, reflect diagnoses of diabetes mellitus.  They include lab results from testing performed in June 2006.

In a statement dated in February 2008, the Veteran said that where he served on "Hill 272" herbicides were used on a routine basis.  He said they were hand sprayed around the inside of the perimeter of the compound fences and were also sprayed by aircraft on the outside of the hill and around the signal tower and antennas and truck-mounted pumps.

On file is a VA Memorandum dated in November 2008 from a Joint Service Service Records Research Center (JSRRC) Coordinator noting that the Veteran served in Thailand and that his records were void of any temporary duty assignments in Vietnam.  

In May 2009, the RO received a statement from the VA Central Office received via email noting that there was no Department of Defense record of herbicide spraying by aircraft in Thailand and that this was controlled by the Thai government.  Attached to the email was a VA Memorandum for the record for Herbicide use in Thailand during the Vietnam era.  This memorandum states that tactical herbicides, such as Agent Orange, were not used and stored in Thailand.  It also states that commercial herbicides may have been used.  

On file is a July 2009 VA examination report for hypertension which states that the Veteran had been diabetic for the last four years.

At a Board video conference hearing in December 2011, the Veteran testified that he served along the Thai, Cambodian border and that he received the Vietnam campaign and Veteran service medal for his time spent on the border.  He said that the bulk of his time was spent on "hill 272".  He described the setting as a jungle surrounded by a jungle and said that the whole top of the hill had been cleared of foliage, probably about eight to ten feet down the sides.  He said he witnessed an independent contractor come in with trucks and saw people spraying a chemical agent with hand tanks.  He stated that the "guys always said" it was Agent Orange, but he couldn't prove it one way or another.  He said he was diagnosed as having diabetes eight years earlier.  

Discussion

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus type 2, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307, 3.309(a).

Private and VA treatment records reflect that the Veteran has been diagnosed with diabetes.  These Records show that the Veteran was first diagnosed as having this disability while hospitalized at a VA medical facility in May 2005.  This time period is consistent with a July 2009 VA examination report for hypertension stating that the Veteran had been diabetic for the last four years.  The basis of the Veteran's claim for service connection for diabetes mellitus is based on the laws and regulations that provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f);38 C.F.R. § 3.307(a)(6)(iii).

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 f. 3d 1168 (Fed. Cir. 2008).  The Veteran does not claim that he served in Vietnam.  Rather, he asserts, and his records show, that he served in Thailand.  The presumption under 38 U.S.C.A. § 1116(f);38 C.F.R. § 3.307(a)(6)(iii) does not include service in Thailand.  

The absence of service in Vietnam does not preclude a Veteran from alleging that he has diabetes that is related to Agent Orange exposure.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In this regard, the Veteran asserts that Agent Orange was sprayed on the hill where he served (hill 272) along the Thai, Cambodian border.  He testified that the setting was a jungle and that the whole top of the hill had been cleared of foliage, probably about eight to ten feet down the sides.  He said he witnessed an independent contractor come in with trucks and saw people spraying a chemical agent with hand tanks.  He stated that the "guys always said" it was Agent Orange, but he couldn't prove it one way or another.  

The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F/ 3d 1372. 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331. 1336 (Fed. Cir. 2006).  The Board finds that the Veteran's testimony is credible and competent as far as witnessing a contract company come in and spray the vegetation on hill 272 where he served along the Thai, Cambodian border.  However, as evident from his hearing testimony above, he never asserts that he knew it was Agent Orange that was sprayed; only that he heard the "guys always [say] it was Agent Orange", but he couldn't prove it one way or another.  Moreover, a VA Memorandum for the Record for Herbicide use in Thailand during the Vietnam era states that tactical herbicides were not used in Thailand, only commercial herbicides were used.  

Thus, to the extent that the Veteran is competent to testify that he may have been exposed to Agent Orange, the Board finds that the VA Memorandum for the Record for Herbicide use in Thailand during the Vietnam era to be of greater probative weight than the Veteran's statements made during the course of an appeal for compensation benefits that he was so exposed.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Moreover, there is no other competent evidence that the Veteran was exposed to Agent Orange or developed diabetes as a result thereof, as none of the private physicians who diagnosed diabetes indicated that this disease was related to Agent Orange exposure.  Consequently, the weight of the evidence is against the Veteran's claim that he may have been exposed to Agent Orange and he has therefore not established entitlement to service connection for diabetes on this basis.

The only remaining question in this regard is whether the Veteran is entitled to a VA examination as to the etiology of his diabetes.  Under the VCAA, where the following four criteria are present, VA must provide a medical examination to a veteran seeking disability compensation:  (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C. § 5103A(d)(2).  VA's implementing regulation, 38 C.F.R. § 3.159(c)(4), clarifies that, regarding showing in-service event, injury, or disease, a Veteran can alternatively show that he has a disease listed in 38 C.F.R. § 3.309 that manifested during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption.  Thus, even when alleging entitlement to service connection on a presumptive basis, in order to warrant a VA examination, a Veteran must still show that he has the required service or triggering event to qualify for that presumption.  Here, the Veteran has conceded, and the evidence reflects, that he did not serve in Vietnam and he does not have the requisite service.

As to whether the Veteran has shown a triggering in-service event, the Court in Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010), held that, while there must be competent evidence of a current disability and an indication (not necessarily from competent evidence) that the current disability relates to service, see Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F. 3d 1378 (Fed. Cir. 2010), the in-service event prong of the McLendon test "does not qualify the quality of evidence necessary to meet its threshold."  Rather, the evidence must establish that there was an event in service.  Id.  For the above stated reasons, the evidence does not establish that the in-service event prong has been satisfied because the Veteran has not shown he was exposed to Agent Orange and he did not have abnormal endocrine findings.  The only evidence as to the triggering event to qualify for the presumption - exposure to Agent Orange - is the Veteran's own conclusory lay statement that he was exposed to Agent Orange while serving in Thailand.  However, for the reasons outlined above, the weight of evidence does not support such exposure.  Consequently, the evidence does not establish that the claimed exposure event in service occurred, and a VA examination was therefore not required in this case because the in-service event prong of the McLendon test was not met.

Finally, the Veteran does not claim, and the evidence of record does not reflect or raise any issue as to whether the Veteran is entitled to service connection under any other theory.  Robinson v. Shinseki, 557 F. 3d 1355, 1361 (Fed. Cir. 2009) (although in direct appeals all filings must be read in a liberal manner when "a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").  The service treatment records do not contain complaints, symptoms, or diagnoses relating to diabetes, the June 1971 separation examination report reflects that the endocrine system was normal and the urinalysis was negative for sugar, and May 2005 VA hospital records show that he was diagnosed as having diabetes for the first time.  Moreover, there are no treatment records on file that contain an opinion indicating that the Veteran's diabetes is or may be associated with service.  The evidence thus reflects that diabetes did not manifest in service, within the one year presumptive period or for many years thereafter, and is otherwise unrelated to service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for diabetes mellitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The appeal as to entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for diabetes is denied.


REMAND

The Board finds that additional development is warranted in this case before the Board can properly decide the issue of entitlement to service connection for PTSD.  With respect to the claim of entitlement to service connection for PTSD, service connection requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone is insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 vet. App. 163, 166 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2011).  

The Veteran asserts that he has PTSD due to stressful events in service.  The stressful events include witnessing his commanding officer take a slug to the head while riding in a jeep and then falling out of the jeep at which time he was transported to the states.  At the hearing the Veteran testified that his commanding officer's name was "Lt. Thompson".  Although the Veteran started out saying that this incident occurred shortly after arriving in Thailand, he testified in December 2011 that he had been in Thailand for awhile prior to the incident.  The second stressor involves two corps who were apparently killed by robbers and stripped of their clothes.  The Veteran said he did not witness the killings, but saw the bodies put in body bags.  While the record contains a formal finding in March 2009 of a lack of information required to corroborate the stressors, see VA Memorandum dated in March 2009, the Board finds that additional development is warranted.  In this regard, a search should be conducted for the morning reports of the Veteran's unit in Thailand covering the period that he claims his commanding officer was shot.  

If, and only if, the Veteran's stressor(s) can be verified, he should be afforded a VA psychiatric examination.  In this regard, the medical records show that the Veteran has been diagnosed as having psychiatric disabilities, namely PTSD and bipolar disorder.  Thus, a VA examination should be conducted to ascertain whether the Veteran has a verified stressor adequate to support a diagnosis of PTSD and whether his symptoms are related to the claimed stressor.  A nexus opinion should also be obtained with respect to the Veteran's diagnosis of bipolar disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Clarification of the PTSD aspect of the claim is essential in light of VA inpatient records dated in April 1998 which note that the Veteran was reported to have been experiencing PTSD symptoms related to the death of his sister.  In addition, there are VA outpatient records which note that the Veteran's spouse's illness was a constant stressor for him.   

Lastly, there are outstanding treatment records that must be obtained.  More specifically, the record contains a "To Whom It May Concern" letter from the Vet Center in March 2009 indicating that progress notes for the period from May 1990 to April 2003 were enclosed.  Unfortunately, the progress notes are not on file and should be obtained.  38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain any identified relevant outstanding VA or private treatment records, to specifically include over nine years of progress notes from the Vet Center in Albany, New York.  

2.  Request morning reports from the Veteran's unit (379th Signal Battalion) in Thailand covering the period from July 1, 1969, to June 1, 1970.

3.  If and only if the Veteran's stressor(s) has/have been verified, arrange for him to undergo a VA PTSD/mental disorders examination by an appropriate examiner.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran.  The report of examination should include discussion of the Veteran's documented medical history and assertions and all clinical findings should be reported in detail.  The examiner should be specifically informed of the stressor(s) that has(have) been verified.  The examiner should then be requested to provide an opinion as to whether the Veteran has PTSD and, if so, whether a diagnosis of PTSD is supportable solely by the stressor(s) that has(have) been verified or established in the record. 

The examiner should also provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or greater likelihood) that any acquired psychiatric disorder diagnosed, to include bipolar disorder, is of service onset or otherwise related thereto, to include whether such disability is proximately due to, the result of or aggravated by a service-connected disability. 

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the claim for service connection for a psychiatric disability, to include PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


